DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites formulizing the original time-series sensor signals to produce a set of 6equations, which can be used to generate synthetic time-series signals having the 7same correlation structure and the same stochastic properties as the original time- 8series signals [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, Claim(s) 2-9 recite(s) wherein formulizing the original time-2series signals includes decomposing the original time-series signals into 3deterministic and stochastic components.  wherein the method further comprises:  in response to the request, 4using the formulized time-series sensor signals to generate 5synthetic time-series signals having the same correlation structure and the 6same stochastic properties as the original time-series signals. wherein the method further comprises 2applying techniques to the generated synthetic time-series signals to facilitate anomaly discovery operations.  wherein formulizing the original time-series sensor signals involves using a telemetry parameter synthesis system 3(TPSS) technique to produce high-fidelity synthesis equations, which can then be 4used to generate the synthetic time-series signals having the same correlation 5structure and the same stochastic properties as the original time-series signals.  wherein using the TPSS technique to 2produce the high-fidelity synthesis equations includes:  3using an autocorrelation technique to determine a longest period for each 4signal in the original time-series signals;  5selecting a portion of the original time-series signals that contains an 6integer number of periods;  7determining a number of Fourier modes, Nmode, which equals a number of 8peaks in a spectral-density function for the original time-series signals;  9selecting the maximum Nmode Fourier modes; and  10using the selected Nmode Fourier modes to produce the high-fidelity 11synthesis equations.  1wherein the synthetic time-series signals 2have the same serial-correlation structure, cross-correlation structure, and  3stochastic content as the original time-series signals.  wherein the stochastic content includes one 2or more of the following:  3a mean;  4a variance;  5a skewness;  6a kurtosis; and Kolmogorov-Smirnov test statistics.  wherein formulizing time-series sensor signals eliminates any personally identifiable information (PII), which may have 3been present in the original time-series sensor data [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 10 recites formulizing the original time-series sensor signals to produce a set of 7equations, which can be used to generate synthetic time-series signals having the 8same correlation structure and the same stochastic properties as the original time- 9series signals. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 10, Claim(s) 11-18 recite(s) wherein formulizing the original time-series signals includes decomposing the 3original time-series signals into deterministic and stochastic components.  12wherein the method further comprises:  4in response to the request, 5using the formulized time-series sensor signals to generate 6synthetic time-series signals having the same correlation structure and the 7same stochastic properties as the original time-series signals, and  8 wherein the method further comprises applying 3techniques to the generated synthetic time-series signals to facilitate anomaly 4discovery operations.  2wherein formulizing the original time-series sensor signals involves using a 3telemetry parameter synthesis system (TPSS) technique to produce high-fidelity 4synthesis equations, which can then be used to generate the synthetic time-series 5signals having the same correlation structure and the same stochastic properties as 6the original time-series signals.  12wherein using the TPSS technique to produce the high-fidelity synthesis equations 3includes:  4using an autocorrelation technique to determine a longest period for each 5signal in the original time-series signals;  6selecting a portion of the original time-series signals that contains an 7integer number of periods;  8determining a number of Fourier modes, Nmode, which equals a number of 9peaks in a spectral-density function for the original time-series signals;  10selecting the maximum Nmode Fourier modes; and  11using the selected Nmode Fourier modes to produce the high-fidelity 12synthesis equations.  12wherein the synthetic time-series signals have the same serial-correlation 3structure, cross-correlation structure, and stochastic content as the original time-series signals.  wherein the stochastic content includes one or more of the following:  3a mean;  4a variance;  5a skewness;  6a kurtosis; and  7Kolmogorov-Smirnov test statistics.  2wherein formulizing time-series sensor signals eliminates any personally 3identifiable information (PII), which may have been present in the original time- 4series sensor data. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 19 recites formulizes the original time-series sensor signals to produce a set 9of equations, which can be used to generate synthetic time-series signals 10having the same correlation structure and the same stochastic properties as 11the original time-series signals12. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 19, Claim(s) 20 recite(s) in response to the request, 5use the formulized time-series sensor signals to generate synthetic 6time-series signals having the same correlation structure and the same 7stochastic properties as the original time-series signals8. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. machine-learning (ML); 13at least one processor and at least one associated memory; and  4a compaction mechanism that executes on the at least one processor, 5wherein during operation, the compaction mechanism:);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. receiving original time-series signals comprising sequences of 4observations obtained from sensors in a monitored system; storing the formulized time-series sensor signals in place of the original 10time-series sensor signals; receiving a request to access the time-series sensor signals; returning the generated synthetic time-series signals in response to the request Examiner interprets these limitations to be generic computer functions (data acquisition; data output; data storage; data display; data input; etc.) to facilitate the Identified Abstract Idea); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. 13at least one processor and at least one associated memory; and  4a compaction mechanism that executes on the at least one processor; See ‘a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry’, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 19845).


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach 8formulizes the original time-series sensor signals to produce a set 9of equations, which can be used to generate synthetic time-series signals 10having the same correlation structure and the same stochastic properties as 11the original time-series signals, and  12stores the formulized time-series sensor signals in place of the 13original time-series sensor signals of claims 1, 10, 19.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHORT ET AL. (US 10,497,381) teaches METHODS AND SYSTEMS FOR IMPROVED MEASUREMENT, ENTITY AND PARAMETER ESTIMATION, AND PATH PROPAGATION EFFECT MEASUREMENT AND MITIGATION IN SOURCE SIGNAL SEPARATION;
CROTINGER ET AL. (US 10,917,419) teaches SYSTEMS AND METHODS FOR ANOMALY DETECTION;
GROSS ET AL. (US 2008/0256398) teaches USING EMI SIGNALS TO FACILITATE PROACTIVE FAULT MONITORING IN COMPUTER SYSTEMS;
GROSS ET AL. (US 2004/0162685) teaches SYSTEM FOR SURVEILLANCE OF SPECTRAL SIGNALS;
SMIGELSKI (US 2015/0058388) teaches FRACTIONAL SCALING DIGITAL FILTERS AND THE GENERATION OF STANDARDIZED NOISE AND SYNTHETIC DATA SERIES;
O’BRIEN, JR ET AL. (US 9,110,862) teaches SYSTEM AND METHOD OF USE FOR NON-PARAMETRIC CIRCULAR AUTOCORRECTION FOR SIGNAL PROCESSING;
LUI ET AL. (US 2010/0325132) teaches QUERYING COMPRESSED TIME-SERIES SIGNALS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864